United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-30689
                         Conference Calendar



FREDDIE JONES, JR.,

                                     Petitioner-Appellant,

versus

ROBERT TAPIA,

                                     Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                    USDC No. 5:04-CV-657-FAL-JDK
                        --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Freddie Jones, Jr., federal prisoner # 16412-056, appeals

the dismissal of his 28 U.S.C. § 2241 habeas petition challenging

his sentence for conspiracy and possession with intent to

distribute cocaine and cocaine base.   Relying on Apprendi v. New

Jersey, 530 U.S. 466 (2000), and its progeny, Jones argues that

the sentence imposed by the trial court was illegal because the

jury did not find drug type or quantity beyond a reasonable

doubt.   Insofar as Jones argues that he is entitled to proceed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30689
                                -2-

under § 2241 based on the savings clause of 28 U.S.C. § 2255

because relief under the latter section is “inadequate or

ineffective,” such suggestion is unavailing.    See Padilla v.

United States, 416 F.3d 424, 426-27 (5th Cir. 2005); Wesson v.

U.S. Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir.

2002).

     Jones also argues that the gatekeeping requirements of

§ 2255 and 28 U.S.C. § 2244 are unconstitutional and

impermissibly deny him his constitutional right to file a habeas

petition.   This argument is also unavailing.   See Wesson, 305

F.3d at 346-47.

     AFFIRMED.